 

Case 1:15-cr-00536-PGG Document 1210 Filed 09/10/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a xX
UNITED STATES OF AMERICA -
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
KALEIL ISAZA TUZMAN,
$8 15 Cr. 536 (PGG)
Defendant.
a xX

WHEREAS, on or about December 22, 2016, KALEIL ISAZA TUZMAN (the

“Defendant”), among others, was charged in three counts of a six-count Superseding Indictment,

S8 15 Cr. 536 (PGG) (the “Indictment”), with conspiracy to commit securities fraud, in violation
of Title 18, United States Code, Section 371 (Count Four); conspiracy to commit wire fraud, in
violation of Title 18, United States Code, Sections 1349 (Count Five); and conspiracy to commit
securities fraud, make false statements in annual and quarterly SEC reports, and make false
statements to auditors, in violation of Title 18, United States Code, Section 371 (Count Six);
WHEREAS, the Indictment included a forfeiture allegation as to Counts Four
through Six of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and

ali property, real and personal, that constifutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts Four through Six of the Indictment;

WHEREAS, on or about December 26, 2017, the Defendant was convicted,
following a jury trial, of Counts Four through Six of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $288,000 in United States currency representing the amouht of proceeds traceable to
 

Case 1:15-cr-00536-PGG Document 1210 Filed 09/10/21 Page 2 of 4

the offenses charged in Counts Four through Six of the Indictment that the Defendant personally
obtained; and . |

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offenses charged in Counts Four through Six of the
Indictment that the Defendant personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorneys, Joshua A. Naftalis, Andrea M. Griswold, and Daniel M. Tracer, of counsel, and the
Defendant, and his counsel, Avi Weitzman, Esq., that:

1. As a result of the offenses charged in Counts Four through Six of the
Indictment, to which the Defendant was found guilty following a jury trial, a money judgment in
the amount of $288,000 in United States currency (the “Money Judgment”), representing the
amount of proceeds traceable to the offenses charged in Counts Four through Six of the Indictment
that the Defendant personally obtained, shall be entered against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant and shall
be deemed part of the sentence of the Defendant, and shall be included in the judgment of
conviction therewith. ~ z

3. The Defendant shall make best efforts to make full payment of the Money
Judgment within 90 days of this Consent Preliminary Order of Forfeiture/Money Judgment or the

release of the security posted for the Defendant’s bail, whichever is later.
Case 1:15-cr-00536-PGG Document 1210 Filed 09/10/21 Page 3 of 4

4. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shail indicate the Defendant’s name and case number.

5. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

6. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment. |

7. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

8. Notwithstanding Paragraphs 6 and 7 of this Order, the United States of
America agrees to abstain from pursuing the forfeiture of substitute assets until after the conclusion
of the ninety (90) day period referenced in Paragraph 3 of this Order.

9. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:15-cr-00536-PGG Document 1210 Filed 09/10/21 Page 4 of 4 |

10. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.”

AGREED AND CONSENTED TO;

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: ZEINF tiie {21

eshua A. Naftalis , DATE
Andrea M, Griswold
Daniel M. Tracer
Assistant United States Attorneys
One St. Andrew’s Plaza
New York, NY 10067
(212) 637-2200

 

KALEIL ISAZA TUZMAN
By: LE | 4jt0 (
<Kaleil Isaza Tuzman DAT;

 

a?
»: Lor an — ofz
Avi Weitzman, Esq. ~C, DATE

Attomey for Defendant
Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, NY 10166-0193

SO ORDERED:

dy an f

f CPA Len J&
HONORABLE PAUL G. GARDEPHE
UNITED STATES DISTRICT JUDGE

 

Nee
